Title: Cabinet Opinions on the Roland and Relations with Great Britain, France, and the Creek Indians, 31 August 1793
From: Cabinet,Jefferson, Thomas,Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: Washington, George



[Philadelphia, 31 August 1793]

At a meeting of the Heads of departments & Attorney General at the President’s on the 31st day of Aug. 1793.
A letter from mister Gore to mister Lear, dated Boston Aug. 24. was read, stating that the Roland, a privateer fitted out at Boston & furnished with a commission under the government of France, had sent a prize into that port, which being arrested by the Marshal of the district by process from a court of justice, was rescued from his possession by M. du Plaine Consul of France with an armed force from one of the ships of his nation, it is the opinion that the Attorney of the district be instructed to institute such prosecution as the laws will authorize against the said du Plaine; and to furnish to the government of the U.S. authentic evidence of the facts beforementioned, whereon if it shall appear that the rescue was made by the said Duplaine, or his order, it is the opinion that his Exequetur should be revoked. also that the Attorney of the district be desired to furnish copies of his applications or other correspondence with the Governor of Massachusets relative to the several privateers & prizes which have been the subjects of his letters to mister Lear.
A letter from mister Maury Consul of the U.S. at Liverpool dated July 4. 1793. was recd, covering an inauthenticated copy of certain Additional instructions from the court of St James’s to the Commanders of their ships of war dated June 8. 1793. permitting them to stop the vessels of neutral nations laden with corn, flour or meal & bound to any port of France, & to send them into British ports, from whence they are not to be permitted to proceed to the port of any country not in Amity with Gr. Britain whereupon it is the opinion that mister Pinckney be provisionally

 instructed to make representations to the British ministry on the said instruction as contrary to the rights of neutral nations, and to urge a revocation of the same, and full indemnification to any individuals, citizens of these states, who may in the mean time suffer loss in consequence of the said instruction. Also that explanations be desired by mister Pinckney of the reasons of the distinction made in the 2d article of the sd instructions between the vessels of Denmark & Sweden & those of the U.S. attempting to enter blockaded ports.
Information having been also received thro’ the public papers of a decree passed the National assembly of France revoking the principle of free ships making free goods & enemy ships enemy goods, and making it lawful to seize neutral vessels bound with provisions to any other country & to carry them into the ports of France, there to be landed & paid for, & also of another decree excepting the vessels of the U.S. from the operation of the preceding decrees, it is the opinion that mister Morris be provisionally instructed, in case the first mentioned decrees have passed & not the exceptions, to make representations thereon to the French government as contrary to the treaty existing between the two countries & the decree relative to provisions contrary also to the law of nations & to require a revocation thereof and full indemnification to any citizens of these states who may in the mean time have suffered loss therefrom, & also in case the said decrees & the exceptions were both passed that then a like indemnification be made for losses intervening between the dates of the sd decrees & exceptions.
A Letter from the Governor of Georgia of the 13 instant covering the proceedings of a Council of War relatively to an expedition against certain towns of the Creek Nation was communicated for consideration.
It is the opinion that the Governor of Georgia be informed that the President disapproves the measure as unauthorised by law as contrary to the present state of affairs and to the instructions heretofore given and expects that it will not be proceeded in—that requiring the previous consideration of Congress it will be submitted to them at their ensuing session, if circumstances shall not then render it unnecessary or improper: that the Governor of South Carolina be also informed that the cooperation desired of him by the Governor of Georgia is not to be afforded;

and that the Agent for procuring supplies of provisions for the service of the United States in Georgia be instructed that no provisions are to [be] furnished on their account for the purpose of the said expedition.

Th: Jefferson Alexandr Hamilton H. Knox Edm: Randolph.

